Citation Nr: 9930754	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-02 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to an increased rating for an ulcer condition, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1940 to October 
1941 (unverified), and from January 1942 to February 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 RO rating decision that denied an increased 
evaluation for the veteran's ulcer condition (rated 10 
percent under diagnostic code 7305).  The veteran submitted a 
notice of disagreement in January 1998, and the RO issued a 
statement of the case in January 1998.  The veteran submitted 
a substantive appeal in January 1998, and testified at a 
hearing in April 1998.  In June 1998, the RO increased the 
rating for the veteran's ulcer condition to 40 percent, 
effective from April 1997. The veteran has continued his 
appeal.


FINDING OF FACT

The veteran's ulcer condition is manifested primarily by 
moderately severe pain with at least four or more recurrent 
incapacitating episodes a year; manifestations of anemia and 
weight loss productive of definite impairment of health are 
not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for an 
ulcer condition are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.114, Codes 7305, 7307 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1940 to October 
1941 (unverified), and from January 1942 to February 1944.

Service medical records reveal that the veteran reported 
problems with his stomach on numerous occasions, and that he 
was hospitalized for treatment of a duodenum ulcer in January 
1944.  The veteran was then discharged from service due to an 
ulcer condition.

A March 1944 RO rating decision granted service connection by 
way of aggravation for ulcer, duodenal, chronic, with 
psychoneurotic symptoms, and assigned a 30 percent evaluation 
under diagnostic code 1873, effective from February 1944.

VA medical records show that the veteran was hospitalized and 
treated for an ulcer condition in August 1944.  The veteran 
underwent a VA special gastrointestinal examination in 
September 1944, and was diagnosed with peptic ulcer 
(duodenal).

A November 1944 RO rating decision continued the 30 percent 
rating for an ulcer condition.  
 
The veteran underwent a VA special gastrointestinal 
examination in April 1946.  No duodenal ulcer was found.

An April 1946 RO rating decision decreased the evaluation for 
duodenal ulcer from 30 percent to zero percent, effective 
from June 1946.

VA medical records show that the veteran was hospitalized and 
treated for an ulcer condition in November 1947.  The veteran 
was diagnosed with duodenal ulcer, chronic.

A December 1947 RO rating decision increased the evaluation 
for duodenal ulcer, chronic, from zero percent to 10 percent 
under diagnostic code 7305, effective from June 1946.

The veteran underwent a VA examination in November 1948.  He 
reported localized pain in his abdomen, relieved by milk or 
food.  He also reported a lot of gas, belches, and gas passed 
by bowel movements.  The veteran reported that he was on a 
diet, but did not strictly follow it.  The veteran also 
reported taking medications, having nausea and vomiting, and 
headaches that were relieved by vomiting.  Upon examination, 
the abdomen was flat, soft, smooth, symmetrical, and on level 
with the chest; no masses were felt; there were tenderness 
and muscular rigidity in the epigastric region.  The examiner 
noted that the veteran had nausea and vomiting when he had 
headaches.  The veteran was diagnosed with ulcer, duodenal.

A December 1948 RO rating decision continued the 10 percent 
rating for duodenal ulcer, with psychoneurotic symptoms.  

The veteran underwent a VA special gastrointestinal 
examination in December 1949.  The examiner noted that, while 
the gastrointestinal series were presently normal, records in 
the claims folder were indicative of intermittent findings of 
a duodenal ulcer crater.  The veteran was diagnosed with 
duodenal ulcer.

A January 1950 RO rating decision continued the 10 percent 
rating for the veteran's ulcer condition.

The veteran underwent a VA special gastrointestinal 
examination in December 1950.  The examiner noted that the 
veteran had a psychoneurotic in addition to having a peptic 
ulcer, and that his symptoms were probably a combination of 
both. The veteran was diagnosed with duodenal ulcer.

A December 1950 RO rating decision continued the 10 percent 
rating for an ulcer condition.

The veteran underwent a special gastrointestinal examination 
in December 1951.  The examiner noted that VA records showed 
a 25-pound weight loss since the veteran's last examination a 
year ago.  The veteran was diagnosed with duodenal ulcer, 
active.

A December 1951 RO rating decision increased the evaluation 
for duodenal ulcer, active, with psychoneurotic symptoms from 
10 percent to 20 percent, effective from December 1951.

The veteran underwent a VA special gastrointestinal 
examination in January 1957.  Records showed an increase in 
weight since the prior examination.  Upon examination, there 
were no abdominal rigidity nor tenderness, and no organ edges 
nor masses were palpable.  The veteran was diagnosed with 
duodenal ulcer, chronic.

A January 1957 RO rating decision decreased the evaluation 
for duodenal ulcer, chronic (inactive) from 20 percent to 10 
percent, effective from March 1957.

VA medical records show that the veteran underwent additional 
examinations or treatment of his ulcer condition in January 
1959, March 1963, September 1964, May 1967, and in April 
1970.

RO rating decisions in February 1959, March 1963, October 
1964, June 1967, and in July 1970 continued the 10 percent 
rating for an ulcer condition.

VA medical records show that the veteran was hospitalized in 
April 1997.  The veteran complained of tarry stools with 
blood for 3 to 4 days, and sharp abdominal pain for about 3 
weeks.  Upon examination, the abdomen was soft with normal 
bowel sounds; there was mild to moderate diffuse tenderness 
without rebound tenderness.  There was no hepatosplenomegaly.  
The veteran was diagnosed with upper gastrointestinal bleed 
secondary to gastric ulcer and gastropathy, biopsy positive 
for helicobacter pylori, and acute and chronic gastritis, 
plus other unrelated illnesses.  The veteran was released 
from the hospital with instructions to follow-up with 
outpatient treatment for an ulcer condition.

A May 1997 RO rating decision continued the 10 percent rating 
for an ulcer condition.

VA medical records show that the veteran underwent a 
gastroscopy procedure in August 1997, and biopsies were 
obtained.  The veteran was diagnosed with chronic gastritis.

Testimony of the veteran at a hearing in April 1998 was to 
the effect that he hurt a lot, bled, and had pain every day 
due to his ulcer condition.  The veteran testified that he 
was hospitalized in the past year, and that he has 
hemorrhaged some during the last two years.  The veteran also 
testified that his weight varied somewhat, and that he has 
vomited up blood.

VA medical records show that the veteran received outpatient 
care in June and July 1998.  A report of an ultrasound of the 
veteran's abdomen in June 1998 noted a clinical history of 
chronic abdominal pain, and revealed the presence of 
gallstones.  In July 1998, the veteran underwent a 
gastroscopy procedure and biopsies were obtained.  The 
examiner noted that there were two small duodenal ulcers.

In August 1998, the RO hearing officer increased the 
evaluation for duodenal ulcer from 10 percent to 40 percent, 
effective from April 1997.

VA medical records show that the veteran received outpatient 
care in September 1998.  The veteran reported persistent 
dyspepsia after meals and epigastric pain.  The examiner 
noted that the biopsies were gastric, though negative for 
helicobacter pylori.  Upon examination, the abdomen was full; 
the epigastric region was mildly tender, and there were no 
masses.  The examiner's assessment was Barrett's esophagus; 
duodenal ulcers were not found.

 B. Legal Analysis

The veteran's claim for evaluation of an ulcer condition is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 10 percent evaluation is warranted for a mild duodenal 
ulcer with recurring symptoms once or twice yearly.  A 20 
percent evaluation requires a moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration or with continuous 
moderate manifestations.  A 40 percent rating is warranted 
for a moderately severe duodenal ulcer with less than severe 
symptoms, but with impairment of health manifested by anemia 
and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 4 or more 
times a year.  A 60 percent evaluation requires a severe 
duodenal ulcer with pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, and manifestations of anemia and with 
loss productive of definite impairment of health.  38 C.F.R. 
§ 4.114, Code 7305.

The veteran asserts that his ulcer condition is more severe 
than currently rated, but this assertion is not supported by 
the objective medical evidence of record.  Recent medical 
evidence indicates a history of duodenal ulcer, but does not 
show pain with severe symptoms, such as definite impairment 
of health manifested by anemia or weight loss, and recurrent 
hematemesis or melena to warrant a 60 percent rating.  
Although the veteran did testify that he has vomited up blood 
and was hospitalized within the past year, this evidence does 
not reflect severe recurrent symptoms with frequency and 
duration to warrant a rating in excess of 40 percent under 
diagnostic code 7305.  The medical evidence does show that 
the veteran was treated for chronic gastritis and noted the 
presence of gallstones in 1998; however, manifestations of 
such disorders may not be considered in the evaluation of an 
ulcer condition.  38 C.F.R. § 4.14.  Moreover, the evidence 
does not reflect severe hemorrhages or large ulcerated areas 
with chronic gastritis to warrant a 60 percent rating under 
diagnostic code 7307.  Nor is there evidence in the record 
that the ulcer condition presents exceptional or unusual 
circumstances to warrant referral of the case to the RO to 
consider the assignment of a rating on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1).

The veteran's ulcer condition is currently evaluated as 40 
percent disabling under diagnostic code 7305.  The Board 
notes that the ulcer condition is manifested primarily by 
moderately severe pain with at least four or more recurrent 
incapacitating episodes a year, and without manifestations of 
anemia or weight loss that produce impaired health.  In light 
of all evidence of record, the Board finds that the veteran's 
present level of disability does not more closely approximate 
"recurrent hematemesis or melena" with manifestations of 
anemia and weight loss productive of definite impairment of 
health, which would warrant a 60 percent rating. The record 
shows that, during the most recent incapacitating episode 
that required hospitalization, the veteran had tarry stools 
for 3 to 4 days, and abdominal pain for about 3 weeks.  There 
is no evidence of recurrent hematemesis.  In this regard the 
evidence is not in equipoise, but is against a higher rating.  
Thus the benefit of the doubt cannot be applied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An increased rating for an ulcer condition is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

